Title: Jonathan Williams, Jr., to the American Commissioners, 18 October 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes Octo 18. 1777.
I have recvd. a Letter from Capt. Thompson Commander of the Rawleigh Frigate by which I find the prizes made by the two Ships consisted of
750 hhds. Sugar
325 Puncheons Rum
70 Plank Mahogany
15 Casks of Coffee and the two Ships which Capt. Nicholson tells me are 500 and 800 Tons Burden. This Property was sold for 9700 Sterling, which I take to be about ⅓ of the real value, and about ½ of what in their circumstances they ought to have been sold for; This appear’d to me such a shamefull waste of Property, that I thought it my duty to signify my disapprobation of it and have written to L’orient accordingly; offering 2000 Sterling more, on your Account if the bargain is not past redemption; should that be accepted I will go over to L’orient [illegible] some dutchmen, and send the whole as French Property to Holland.
I hope you will not think me wrong in what I have done, but it is too painfull to see such measures taken with the public Interest, to remain silent.
I have too good an opinion of M. Gourlade to suppose he has acted improperly, but I am afraid that all concerned are not like him. I have the Honour to be very respectfully Gentlemen Your most obedient and most humble Servant
Jona Williams J
The Hon Commissioners of the United States.
 
Notations in different hands: Mr. Williams Octr. 18. 1777 Thomson’s Prises / Gourlade & Co.
